DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203427436 U; see machine translation) in view of Zhang et al. (CN 109367213 A; see machine translation; hereinafter Zhang).

With regards to claim 1, Wang discloses a screen-frame attachment apparatus (FIG. 1) to which a screen frame (1) for holding a screen is configured to be attached, the screen-frame attachment apparatus comprising: 
an apparatus-side positioning part (including 4 and 5) that positions the screen frame (1), the apparatus-side positioning part (including 4 and 5) being associated with a frame-side positioning part (including 2 and 3) provided on a periphery of the screen frame (FIG. 3), wherein 
the apparatus-side positioning part (including 4 and 5) positions the screen frame (1) in accordance with a projection (4-4-1; [0024]) being inserted into a recess (2-1; FIG. 3) in an insertion direction (FIG. 1 and 7) parallel to a plane in which the screen extends and the projection (4-4-1) being provided on one of the apparatus-side positioning part (including 4 and 5; [0024]) or the frame-side positioning part, the recess (2-1; FIG. 3) being provided in the other of the apparatus-side positioning part or the frame-side positioning part ([0024]; FIG. 3).
However, Wang teaches an abutment projection (6) on the screen frame ([0025]).  Therefore, Wang is silent regarding with two abutment projections being abutted to the apparatus-side positioning part in the insertion direction, the two abutment projections being provided on the frame-side positioning part such that the recess or the projection is located between the two abutment projections in a direction parallel to the plane in which the screen extends and orthogonal to the insertion direction.
Zhang teaches a screen-frame attachment apparatus having two abutment projections (75) being abutted to the apparatus-side positioning part (71, 72; [0048; FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make duplicate the abutment projection as taught by Wang such that there are two abutment projections as taught by Zhang to abut evenly along the abutting side.  Thus, the combination of Wang and Zhang would teach the two abutment projections (75; Zhang) being provided on the frame-side positioning part (FIG. 4 of Zhang) such that the recess (2-1 of Wang is located in the middle) or the projection is located between the two abutment projections (75, located on the upper and lower part of one side of the frame) in a direction parallel to the plane in which the screen extends and orthogonal to the insertion direction (see FIG. 3 of Wang).

With regards to claim 2, Wang, as combined with Zhang, teaches the screen-frame attachment apparatus of claim 1, wherein the apparatus-side positioning part includes the projection (4-4-1; [0024]; Wang), which has a cross-sectional area that is orthogonal to the insertion direction and becomes smaller toward a leading-edge portion, or the recess, which has a cross-sectional area that is wider in an opening section than on an inside (see FIG. 3 of Wang, 2-1 receives a projection pin 4-4-1. 2-1 has a cross sectional area that is wider at the opening edge than toward the center of 2).  

With regards to claims 3-4, Wang, as combined with Zhang, teaches (citations to Wang unless specified otherwise) the screen-frame attachment apparatus of claims 1 and 2, respectively, wherein the apparatus-side positioning part (including 4 and 5) is provided at a center of one edge (see FIG. 1) of an attachment region of the screen frame (1), the one edge (left edge as in FIG. 1) being orthogonal to the insertion direction (toward the left). 

With regards to claims 5-8, Wang, as combined with Zhang, teaches (citations to Wang unless specified otherwise) the screen-frame attachment apparatus of claims 1-4, respectively, wherein the apparatus includes a long hole (4-3-2) elongated in a direction orthogonal (up-down direction) to the insertion direction (toward the left; FIG. 4), and the apparatus-side positioning part (4) is attached to the apparatus at the long hole by a screw (4-3-3), such that a position of the apparatus-side positioning part is adjustable (“fine-tuned”) according to a position of the screw in the long hole in the direction orthogonal to the insertion direction ([0026]). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent 4,993,166) in view of Wang (CN 203427436 U; see machine translation), and further in view of Zhang et al. (CN 109367213 A; see machine translation; hereinafter Zhang).
With regards to claim 9, Bradley teaches a plate-making printing system, comprising: 
a screen frame (12) holding a screen (14); 
a plate-making apparatus(“layout board” having the positive image) to which the screen frame is configured to be attached (col. 3, lines 25-33); and 
a printing apparatus to which the screen frame is configured to be attached (col. 1, lines 52-57).
However, Bradley is silent regarding wherein the plate-making apparatus and the printing apparatus each include an apparatus-side positioning part that positions the screen frame, each apparatus-side positioning part being associated with a same frame-side positioning part provided on a periphery of the screen frame, and the apparatus-side positioning part of the plate-making apparatus and the apparatus-side positioning part of the printing apparatus are each provided at a center of one edge of an attachment region of the screen frame in a left-right direction of the screen frame, or provided such that positions of the apparatus-side positioning part of the plate-making apparatus and the apparatus-side positioning part of the printing apparatus relative to the center are equal, and each apparatus-side positioning part positions the screen frame in accordance with a projection being inserted into a recess in an insertion direction parallel to a plane in which the screen extends and with two abutment projections being abutted to the apparatus-side positioning part in the insertion direction, the projection being provided on one of (i) the apparatus-side positioning part or (ii) the frame-side positioning part, the recess being provided in the other of (i) the apparatus-side positioning part or (ii) the frame-side positioning part, the two abutment projections being provided on the frame-side positioning part such that the recess or the projection is located between the two abutment projections in a direction parallel to the plane in which the screen extends and orthogonal to the insertion direction.  
Wang teaches an apparatus-side positioning part that positions the screen frame, an apparatus-side positioning part (including 4 and 5) that positions the screen frame (1), the apparatus-side positioning part (including 4 and 5) being associated with a frame-side positioning part (including 2 and 3) provided on a periphery of the screen frame (FIG. 3), and 
the apparatus-side positioning part (including 4) are provided at a center of one edge of an attachment region of the screen frame (1; FIG. 1) in a left-right direction of the screen frame, or provided such that positions of the apparatus-side positioning part relative to the center are equal (see FIG. 1, 4 is located in the center on the left side of frame 1), and 
each apparatus-side positioning part positions the screen frame in accordance with a projection (4-4-1; [0024]) being inserted into a recess (2-1; FIG. 3) in an insertion direction parallel to a plane in which the screen extends (FIG. 1), the projection (4-4-1) being provided on one of (i) the apparatus-side positioning part (4; FIG. 7) or (ii) the frame-side positioning part, the recess (2-1) being provided in the other of (i) the apparatus-side positioning part or (ii) the frame-side positioning part (2; FIG. 3),.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the positioning part as taught by Wang as the positioning part for the plate making apparatus and the printing apparatus as taught by Bradley to provide fast installation and disassembly of the screen frame ([0006]; Wang).
Furthermore, Bradley, as combined with Wang, is silent regarding two abutment projections being abutted to the apparatus-side positioning part in the insertion direction, and the two abutment projections being provided on the frame-side positioning part such that the recess or the projection is located between the two abutment projections in a direction parallel to the plane in which the screen extends and orthogonal to the insertion direction.
Zhang teaches a screen-frame attachment apparatus having two abutment projections (75) being abutted to the apparatus-side positioning part (71, 72; [0048; FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make duplicate the abutment projection (6; Wang) as taught by Bradley, as combined with Wang, such that there are two abutment projections as taught by Zhang to abut evenly along the abutting side.  Thus, the combination of Bradley, Wang, and Zhang would teach the two abutment projections (75; Zhang) being provided on the frame-side positioning part (FIG. 4 of Zhang) such that the recess (2-1 of Wang is located in the middle) or the projection is located between the two abutment projections (75, located on the upper and lower part of one side of the frame) in a direction parallel to the plane in which the screen extends and orthogonal to the insertion direction (see FIG. 3 of Wang).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853